Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species IV in the reply filed on 11/30/2022 is acknowledged. 
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species I-III,V-X claims respectively, there being no allowable generic or linking claim.
The traversal is on the ground(s) of “no undue burden”.  This is not found persuasive because:
Search burden can be substantial for not only different classification groups but also due to different elements used in different species. For example, Fig. 1 comprises trough shaped layer PMI, whereas Fig. 3 comprises planar layered PMI.
"Serious burden" is a technical term specifically defined in the MPEP. For purposes of the initial requirement, appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02 may prima facie show a serious burden on the examiner. See MPEP § 803 part II. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant. Id.
The overall search strategy due to these variations is the reason for which such species restrictions are made.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 shows “a semiconductor contact layer of a first conductivity type” in line 8, whereas “drift layer of the second conductivity type” is shown in line 6. By specification para 104 and 109 both of these regions need to have similar type of doping and opposite to that of highly doped semiconductor contact region. For the purpose of examination, it is considered as “drift layer of the first conductivity type”. Appropriate correction is requested.

Note : The dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claim 1,3-4,7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,7-12 of U.S. Patent No. US 11257909 B2 (“Fuhrmann hereafter ‘909). 
Although the claims at issue are not identical, they are not patentably distinct from each other because :

Current application 17579122
‘909
1. A stacked, high-blocking InGaAs semiconductor power diode comprising: a first metallic terminal contact layer formed at least in a first region; 
a highly doped semiconductor contact region of a second conductivity type, having a dopant concentration greater than 1●1018 N/cm3 and having a first lattice constant; 
a drift layer of the first conductivity type, having the first lattice constant and having a layer thickness greater than 10 µm; 
a semiconductor contact layer of a first conductivity type, having an upper side and an underside, and having a dopant concentration greater than 5●1017 N/cm3 and a layer thickness of more than 0.5 µm and less than 850 µm; 
a second metallic terminal contact layer, wherein the first metallic terminal contact layer is formed above the highly doped semiconductor contact region, the highly doped semiconductor contact region is formed above the drift layer, the drift layer is formed above the semiconductor contact layer, and the semiconductor contact layer is formed above the second metallic terminal contact layer, wherein the second metallic terminal contact layer is integrally connected to the underside of the semiconductor contact layer, wherein the semiconductor contact layer has a second lattice constant at least on the underside, and the second lattice constant is matched to InP, wherein the drift layer and the highly doped semiconductor contact region each comprise an InGaAs compound or consist substantially of InGaAs, wherein the first lattice constant is higher than the lattice constant of GaAs, and wherein the semiconductor contact layer is directly adjacent to the drift layer, or wherein the semiconductor contact layer is separated from the drift layer by a doped intermediate layer, the doped intermediate layer being directly adjacent to the drift layer and the semiconductor contact region being directly adjacent to the doped intermediate layer.
12. The stacked, high-blocking InGaAs semiconductor power diode according to claim 1, wherein the doped intermediate layer is a single layer of the first conductivity type.

3. The stacked, high-blocking InGaAs semiconductor power diode according to claim 1, wherein the first lattice constant and the second lattice constant are substantially equal, and the semiconductor contact layer comprises InP or consists substantially of InP.

7. The stacked, high-blocking InGaAs semiconductor power diode according to claim 1, wherein the semiconductor contact region is a planar layer or has a trough-shaped design.

8. The stacked, high-blocking InGaAs semiconductor power diode according to claim 1, wherein the semiconductor contact region and the semiconductor layers have a monolithic design.


9. The stacked, high-blocking InGaAs semiconductor power diode according to claim 1, further comprising: a substrate layer of the first conductivity type or of the second conductivity type that is formed between the drift layer and the second metallic terminal layer, and wherein the substrate layer comprises InP or is made up of InP.

10. The stacked, high-blocking InGaAs semiconductor power diode according to claim 1, further comprising: a substrate layer of the first conductivity type or of the second conductivity type that is formed between the drift layer and the second metallic terminal layer, and wherein the substrate layer comprises a layer sequence of InP and GaAs or consists substantially of the layer sequence of InP and GaAs.

11. The stacked, high-blocking InGaAs semiconductor power diode according to claim 9, wherein the semiconductor contact layer comprises the substrate layer or the semiconductor layer consists substantially of the substrate layer.

13. The stacked, high-blocking InGaAs semiconductor power diode according to claim 1, wherein a breakdown voltage of the power diode is over 200 V.
1. A stacked, high-blocking InGaAs semiconductor power diode comprising: a first metallic terminal contact layer formed at least in regions; 
a highly doped semiconductor contact region of a first conductivity type, having a dopant concentration greater than 1x1018 N/cm3 and having a first lattice constant; 

a drift layer of a second conductivity type, having the first lattice constant and having a layer thickness greater than 10 µm; 
a semiconductor contact layer of the second conductivity type, including an upper side and an underside, and having a dopant concentration greater than 5×1017 N/cm3 and a layer thickness of more than 0.5 µm and less than 850 µm; 
a second metallic terminal contact layer, wherein the first metallic terminal contact layer is formed above the highly doped semiconductor contact region, the highly doped semiconductor contact region is formed above the drift layer, the drift layer is formed above the semiconductor contact layer, and the semiconductor contact layer is formed above the second metallic terminal contact layer, wherein the second metallic terminal contact layer is integrally connected to the underside of the semiconductor contact layer, wherein the semiconductor contact layer has a second lattice constant at least on the underside, and the second lattice constant being the lattice constant of InP, wherein the drift layer and the highly doped semiconductor contact region each comprise an InGaAs compound or consist substantially of InGaAs, wherein the first lattice constant is higher than the lattice constant of GaAs, and wherein the highly doped semiconductor contact region is directly adjacent to the drift layer, or wherein the highly doped semiconductor contact region is separated from the drift layer by a doped intermediate layer (, which is a single layer of first conductivity type), the doped intermediate layer being directly adjacent to the drift layer and the highly doped semiconductor contact region being directly adjacent to the doped intermediate layer, wherein the doped intermediate layer is a single layer of the first conductivity type.


3. The stacked, high-blocking InGaAs semiconductor power diode according to claim 1, wherein the first lattice constant and the second lattice constant are equal in size, and the semiconductor contact layer comprises InP or consists substantially of InP.

7. The stacked, high-blocking InGaAs semiconductor power diode according to claim 1, wherein the highly doped semiconductor contact region is a planar layer or has a trough-shaped design.

8. The stacked, high-blocking InGaAs semiconductor power diode according to claim 1, wherein the highly doped semiconductor contact region, the drift layer, and the semiconductor layers contact layer have a monolithic design.


9. The stacked, high-blocking InGaAs semiconductor power diode according to claim 1, wherein a substrate layer of the first conductivity type or of the second conductivity type is formed between the drift layer and the second metallic terminal contact layer, and the substrate layer comprises InP or is made up of InP.


11. The stacked, high-blocking InGaAs semiconductor power diode according to claim 1, wherein a substrate layer of the first conductivity type or of the second conductivity type is formed between the drift layer and the second metallic terminal contact layer, and the substrate layer comprises a layer sequence of InP and GaAs or consists substantially of the layer sequence of InP and GaAs.

10. The stacked, high-blocking InGaAs semiconductor power diode according to claim 9, wherein the semiconductor contact layer comprises the substrate layer or consists substantially of the substrate layer.


12. The stacked, high-blocking InGaAs semiconductor power diode according to claim 1, wherein a breakdown voltage of the power diode is over 200 V.


Note: Although the doped regions are opposite to each other, it is known in the art that such interchange only changes the polarity at the top and bottom.
Thus, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the power diode with opposite type of semiconductor materials, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

2. Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over ‘909 as applied to claim 1 above, in view of US 5268582 (“Kopf”).
Regarding claim 2, ‘909 shows the semiconductor contact layer and the drift layer.
‘909 does not show the semiconductor contact layer is directly adjacent to the drift layer.
Kopf shows (Fig. 1) the semiconductor contact layer (11, col 3, ln 6-16) is directly adjacent to the drift layer (12, col 3, ln 6-16).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kopf, with drift layer adjacent to semiconductor contact layer, to the invention of ‘909.
The motivation to do so is that the combination produces the predictable result of a functional power diode with drift layer in contact with the contact layer.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claims 1-3, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kopf in view of US Pat 5677551 (“Imamura”).

Regarding claim 1, Kopf shows (Fig. 1) a stacked, high-blocking InGaAs semiconductor power diode comprising: 
a first metallic terminal contact layer (17, col 3, ln 6-16) formed at least in a first region; 
a highly doped semiconductor contact region (16, col 3, ln 6-16) of a second conductivity type (P), having a dopant concentration greater than 1∙1018 N/cm3 and having a first lattice constant (Ga.sub.0.47 In.sub.0.53 As); 
a drift layer of the first conductivity type (N), having the first lattice constant and having a layer thickness greater than 10 µm; 
a semiconductor contact layer (11, col 3, ln 6-16) of a first conductivity type, having an upper side and an underside;
a second metallic terminal contact layer (18, col 3, ln 6-16), wherein the first metallic terminal contact layer is formed above the highly doped semiconductor contact region, the highly doped semiconductor contact region is formed above the drift layer, the drift layer is formed above the semiconductor contact layer, and the semiconductor contact layer is formed above the second metallic terminal contact layer, wherein the second metallic terminal contact layer is integrally connected to the underside of the semiconductor contact layer, wherein the semiconductor contact layer has a second lattice constant (11 with lattice constant for InP) at least on the underside, and the second lattice constant is matched to InP, wherein the drift layer and the highly doped semiconductor contact region each comprise an InGaAs compound or consist substantially of InGaAs, wherein the first lattice constant is higher than the lattice constant of GaAs, and wherein the semiconductor contact layer is directly adjacent to the drift layer (as shown), or wherein the semiconductor contact layer is separated from the drift layer by a doped intermediate layer, the doped intermediate layer being directly adjacent to the drift layer and the semiconductor contact region being directly adjacent to the doped intermediate layer.
Kopf does not specifically show semiconductor contact layer having a dopant concentration greater than 5●1017 N/cm3 and a layer thickness of more than 0.5 µm and less than 850 µm.
However, the ordinary artisan would have recognized the thickness of contact layer along with doping concentration of contact layer to be a result effective variable affecting the speed of the device (Imamura, col 13, ln 36-54). Thus, it would have been obvious to have the thickness of contact layer along with doping concentration of contact layer within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. See MPEP 2144.05 II.B.

Regarding claim 2, Kopf shows (Fig. 1) wherein the semiconductor contact layer (11) is directly adjacent to the drift layer (12).

Regarding claim 3, Kopf shows (Fig. 1) wherein the first lattice constant and the second lattice constant are substantially equal, and the semiconductor contact layer comprises InP or consists substantially of InP (col 2, ln 55-58).

Regarding claim 7, Kopf shows (Fig. 1) wherein the semiconductor contact region (16) is a planar layer or has a trough- shaped design.

Regarding claim 8, Kopf shows (Fig. 1) wherein the semiconductor contact region (16) and the semiconductor layers (19) have a monolithic design (the layers are arranged one on top of the other in a stacked manner without a semiconductor bond).

Regarding claim 9, Kopf shows (Fig. 1) wherein a substrate layer (semiconductor contact layer, 11 acting as the substrate on which the rest of the layers are made) of the first conductivity type (N, col 3, ln 8-12) or of the second conductivity type is formed between the drift layer (12) and the second metallic terminal contact layer (18), and the substrate layer comprises InP or is made up of InP (col 3, ln 8-12).

Regarding claim 10, Kopf shows (Fig. 1) further comprising: 
a substrate layer of the first conductivity type (11, N type) or of the second conductivity type that is formed between the drift layer (12) and the second metallic terminal layer (18), and wherein the substrate layer comprises a layer sequence of InP and GaAs or consists substantially of the layer sequence of InP and GaAs.

Regarding claim 11, Kopf shows (Fig. 1) wherein the semiconductor contact layer (11) comprises the substrate layer consists substantially of the substrate layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819